Title: From John Adams to William Tudor, Jr., 20 November 1819
From: Adams, John
To: Tudor, William, Jr.



Dear Sir
Montezillo Novbr. 20th. 1819.

I Shall not pause to consider whether my Opinion will be popular or unpopular with the Slave Holders, or Slave Traders, in the Northern the Middle, the Southern, or the Western, States—I respect all those who are necessarily subjected to this Evil.—But Negro Slavery is an evil of Colossal Magnitude.—Mr Walsh in his late Scourge of the British Reviewers, has given such a picture of the Guilt, and Hypocrisy of the People of Europe, especially in England that little or nothing is to be expected from that side of the Water in relation to this People Traffic—The United States therefore ought to persevere in the example they have begun, and hitherto continued to discountenance, and totally abolish it—it is a gangreene which thretens Mortality—
ense recidendum est ne pars sincera prahetur
I am therefore utterly averse to the admission of Slavery into the Missouri Territory, and heartily wish that every Constitutional measure may be adopted for the preservation of it.—The unbounded speculations in Land, as well as in Banks, must be restrained by some means or other—or we shall all be ruined—
I am Sir affectionately and Respectly yours  
John Adams